Case 1:20-cv-00293-DCJ-JPM Document 31 Filed 04/09/21 Page 1 of 1 PageID #: 131


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION
KENNY BONDS #292089,                       CIVIL DOCKET NO. 1:20-CV-00293-P
Plaintiff

VERSUS                                      JUDGE DAVID C. JOSEPH

W. S. SANDY MCCAIN ET AL,                   MAGISTRATE JUDGE JOSEPH H.L.
Defendants                                  PEREZ-MONTES

                                  JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 22], and after a de novo review of the record,

 including the Plaintiff’s Memorandum in Opposition [ECF No. 17], the Defendant’s

 Reply [ECF No. 18], and the Plaintiff’s Objection to the Magistrate’s Report and

 Recommendation [ECF No. 27], having determined that the Magistrate Judge’s

 findings and recommendations are correct under the applicable law;

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss [ECF No. 11]

 is GRANTED IN PART as to Bonds’ claim for monetary damages against Defendants,

 Longino and Bordelon, in their official capacities, and is DISMISSED WITH

 PREJUDICE.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss [ECF No. 11]

 is DENIED IN PART as to Bonds’ claims against Longino and Bordelon: (i) in their

 official capacities for injunctive relief, and (ii) in their personal capacities for

 monetary damages and injunctive relief.

       THUS, DONE AND SIGNED in Chambers on this 9th day of April 2021.


                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
